Citation Nr: 1810952	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-03 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 60 percent prior to December 1, 2002, and in excess of 10 percent from December 1, 2002, forward, for lichen planus involving the fingernails and toenails.


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In December 2015, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

In February 2016 and June 2017, the Board remanded this matter for further development.  As that development is not complete, the Board is remanding this case again for further development in accordance with its remand directives.

The Veteran was represented by the Veterans of Foreign Wars of the United States, but he revoked the power of attorney in July 2016.  In February 2017, the Veteran elected to represent himself in the appeal.  He is therefore proceeding as a pro se claimant.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Veteran's claim must again be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure proper compliance with the Board's prior remand instructions from its June 2017 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

In its June 2017 remand, the Board instructed the RO to obtain a VA opinion for periods or durations of time since December 2002 that the Veteran required systematic therapy for the treatment of his lichen planus involving his fingernails and toenails.  The June 2017 opinion did not comply with this remand directive.  The VA examiner did not address all systemic therapies used by the Veteran for his lichen planus.  For example, in a March 2013 Dermatology Note under "1. Lichen Planus Pemphigoides," the Veteran's treatments include not just the lotions but also Gabapentin 100 milligrams daily in addition to a notation for an increase in Atarax (hydroxyzine) from 10 milligrams to 20 milligrams.  See CAPRI, received July 12, 2016, at 850-51.

Under Diagnostic Code 7806, a maximum rating of 60 percent requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Since "systemic therapy," which is the type of therapy that creates compensability, is connected to the phrase "corticosteroids or other immunosuppressive drugs" by "such as," those drug types do not constitute an exhaustive list of all compensable systemic therapies, but rather serve as examples of the kind and degrees of treatments used to justify a particular disability rating.  Warren v. McDonald, 28 Vet. App. 194 (2016) (citing Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002)).  

Additionally, the term "systemic" means "pertaining to or affecting the body as a whole," DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1865 (32nd ed. 2012), whereas the term "topical" means "pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Id. at 1940.

In Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017), the Federal Circuit noted that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.

Consequently, the types of systemic treatment that are compensable under Diagnostic Code 7806 are not limited to "corticosteroids or other immunosuppressive drugs"; compensation is available for all systemic therapies given the nature of their use or to topical therapies administered on a large enough scale that they affect the body as a whole.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records from June 2017 forward.

2.  After the above records have been obtained, forward the claims file to an appropriate VA examiner.  The entire claims file and a copy of this remand must be made available to the examiner.  The examiner must note in the report that the claims file has been reviewed.

The examiner should carefully review the Veteran's treatment records and indicate - if and for what periods/durations of time since December 2002 - the Veteran required any systematic therapy for treatment of his lichen planus involving his fingernails and toenails.

In so doing, the examiner should acknowledge the March 2013 Dermatology Note under "1. Lichen Planus Pemphigoides," the Veteran's treatments include not just the lotions but also Gabapentin 100 milligrams daily in addition to a notation for an increase in Atarax (hydroxyzine) from 10 milligrams to 20 milligrams.  See CAPRI, received July 12, 2016, at 850-51.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

